DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No. 2011/0006702 A1) in view of Wu et al. (US Pub. No. 2017/0102113 A1).
As to claim 1, Wu teaches elongated frame lamp (Fig. 3A), comprising a lamp body (#232 in Fig. 3B and in ¶ [0036]), a lamp board (#231 in Fig. 3B and in ¶ [0036]) and a lampshade (unlabeled in figure, shown above #231 and #261 Fig. 3B), wherein the lamp body has a first plug (#211 in Fig. 2A and in ¶ [0033]) on one end and a second plug (#212 in Fig. 2A and in ¶ [0033]) on the other end; the lamp board is disposed between the lamp body and the lampshade (#231 between the entirety of #232 and the lampshade above); the lamp board and lamp body are separated through an insulation tape (#234 in Fig. 3B and in ¶ [0036]); the outer side of the first plug has a switch (#29 in Fig. 2A and in ¶ [0040]); and the upper end of the first plug has a power plug end (Fig. 2A showing an end that is associated with plug #28).  
Wu ‘702 is silent about the switch being a pull switch.
However, in the same field or endeavor, Wu ‘113 teaches the switch being a pull switch (#18 in Fig. 1 and in ¶ [0032]) so that “the user may use the switch to easily control the LED lamp that is hanged or installed to a ceiling.”

As to claim 5, Wu ‘702 teaches a drive assembly is installed in the lamp body (#27 in Fig. 2A and in ¶ [0038]); an AC-DC constant current circuit is built in the drive assembly (¶ [0038]).
As to claim 6, Wu ‘702 teaches the insulation tape comprises a bonding portion (arbitrarily the center portion in Fig. 3B) and extending portions formed by outwards extending from two sides of the bonding portion (areas to the left and right respectively), and the lamp board is bonded to the side of the bonding portion facing the lampshade (Fig. 3B showing positioning).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No. 2011/0006702 A1) in view of Wu et al. (US Pub. No. 2017/0102113 A1) as applied to claim 1 above, and further in view of Rao et al. (US Pub. No. 2016/0069522 A1).
As to claim 2, Wu ‘702 is silent about hanging the lamp. Wu ‘113 teaches the ability to hang the device with symmetrically placed pendant hangers on the upper part of the lamp body (#2 in Fig. 1). It would have been obvious to one of ordinary skill in the art to apply the hangers of Wu ’113 to the device of Wu ‘702 in order to be able to hang the light. 
Wu ‘113 is silent about a pair of hook screws connected to an S-shaped hanging hook.  
However, in the same field or endeavor Rao teaches that elongated LED lights can be hung by a number of conventional means including pendant or S-hook chains (¶ [0061]).
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No. 2011/0006702 A1) in view of Wu et al. (US Pub. No. 2017/0102113 A1) as applied to claim 1 above, and further in view Chang (US Pub. No. 2012/0075850 A1).
As to claim 3, Wu ‘702 is further silent about an installation side of the lamp body and the lamp board is a an inwards recessed groove; and the backside of the insulation tape is bonded to the groove and the front side is bonded to the lamp board.
However, in the same field or endeavor, Chang teaches an LED tube where the installation side of the lamp body (#10) and the lamp board (#40) is a groove with a concave (#16 in Fig. 2 and in ¶ [0013]); the backside of the tape is bonded to the groove and the front side is bonded to the lamp board ¶ [0013]). Chang teaches that the lamp board is received in a groove in order to hold the board. It would have been obvious to one of ordinary skill in the art to include a groove such as the one taught by Chang in the device of Wu ‘702 in order to further secure the lamp board in the device. Examiner notes that the combination of Wu ‘702 and Chang would result in a center groove in the lamp body holding the lamp board in addition to the lamp body still maintaining the slanted slide ways on both sides to hold on a lampshade.
.  

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875